                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                    Plaintiff,
                                                  Case No. 19-cv-1241-pp
      v.

APPROXIMATELY $17,318.80 US CURRENCY,

                    Defendant.


 ORDER GRANTING GOVERNMENT’S MOTION TO STRIKE (DKT. NO. 13),
     DENYING LETTER DEMAND FOR RETURN OF FUNDS WITHOUT
 PREJUDICE (DKT. NO. 10) AND ORDERING JENNIFER THARP TO FILE A
  CLAIM THAT COMPLIES WITH RULE G(5)(A) AND TO RESPOND TO THE
                           COMPLAINT


      On August 27, 2019, the United States of America filed for civil in rem

forfeiture against approximately $17,318.80 in U.S. currency from the seized

from the residence of Lacure Veasley and Jennifer Tharp. Dkt. No. 1. On

November 4, 2019, Tharp filed a hand-written letter demanding the return of

that money, stating that the money was hers and that she had paperwork to

prove it. Dkt. No. 11. The government filed a motion to strike Tharp’s letter,

arguing that it was not a verified claim as required by Rule G(5)(a) of the

Supplemental Rules for Admiralty and Maritime Claims and Asset Forfeiture

Actions. Dkt. No. 13. The government also argued that Tharp failed to file an

answer within twenty-one days of her claim as required by Rule G(5)(b). Id. The

government stated that it would not object to the court issuing an order to

strike without prejudice and and giving Tharp a fourteen-day extension of time

                                        1

           Case 2:19-cv-01241-PP Filed 06/01/20 Page 1 of 2 Document 15
to file to file a verified claim meeting the requirements of Rule G(5)(a). Id. at

¶27.

       The court GRANTS the government’s motion to strike. Dkt. No. 13.

       The court ORDERS that Tharp’s letter demand is DENIED without

prejudice as procedurally improper. Dkt. No. 10.

       The court ORDERS that if Jennifer Tharp wishes to pursue return of the

funds, by the end of the day on June 16, 2020, she must file a verified claim

meeting the requirements of Rule G(5)(a). Tharp must file that claim in time for

the court to receive it by the end of the day on June 16, 2020.

       The court ORDERS that if Tharp wishes to pursue return of the finds,

she must respond to the complaint (the first thing the government filed in this

case, Dkt. No. 1) with an answer or a motion under Federal Rule of Civil

Procedure 12 by the end of the day on June 23, 2020. If Tharp chooses to file

an answer, it must respond to each of the numbered paragraphs in that

original complaint, and Tharp must file it in time for the court to receive it by

the end of the day on June 23, 2020.

       Dated in Milwaukee, Wisconsin this 1st day of June, 2020.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          2

         Case 2:19-cv-01241-PP Filed 06/01/20 Page 2 of 2 Document 15
